Citation Nr: 9916256	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-31 118	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status postoperative left thyroid lobectomy, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected vascular headaches, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970 and from October 1972 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating action of the RO.  



FINDING OF FACT

The veteran's status postoperative left thyroid lobectomy is 
manifested by emotional instability, occasional tachycardia, 
occasional right upper eyelid lag and fatigability.  



CONCLUSIONS OF LAW

The schedular criteria for a disability rating of 60 percent 
for service-connected status postoperative left thyroid 
lobectomy have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.119 including 
Diagnostic Code 7900 (1995); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7900 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for increased 
ratings are well grounded.  This finding is based on the 
veteran's evidentiary assertion that her service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's disabilities have been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service medical records reveal that, in 
September 1975, she was found to have thyroid nodules.  A 
partial left thyroid lobectomy was performed that month.  

The RO granted service connection for status post operative 
left thyroid lobectomy and assigned a zero percent rating 
under Diagnostic Code 7900, effective from November 1975.  
The RO also granted service connection for vascular 
headaches, and assigned a 10 percent rating effective from 
November 1975.  

The veteran underwent surgery in November 1993 for disk 
herniation at L4-5.  The veteran complained of post myelogram 
headaches which resolved and had a history of severe tension 
headaches.  An electroencephalogram was normal.  

A statement from Dr. Rosenbloom dated in July 1994 reported 
treatment for Graves' disease, hyperthyroidism and iron 
deficiency anemia.  In September 1994, the veteran, in part, 
requested increased ratings for her service-connected status 
postoperative left thyroid lobectomy and vascular headaches.  
In October 1994, the veteran complained of a history of 
headaches.  Referral to an endocrinologist regarding her 
severe headaches was planned.  Another VA outpatient 
treatment report in October 1994 showed that the veteran 
complained of nervousness, sleeplessness, lack of appetite 
and increased high blood pressure.  In November 1994, the 
veteran underwent ablation of the thyroid gland.  

Treatment reports from Dr. Merva note that the veteran was 
treated for a thyroid condition and headaches in 1995.  The 
veteran was seen at the Blaydes Clinic for complaints with 
her eyes in 1995.  She was examined twice.  In January 1995, 
the veteran was diagnosed with left eyelid lag, and 
proptosis, secondary to Graves' disease.  In February 1995, 
the veteran was diagnosed with left eyelid lag, secondary to 
thyroid disease.  Dr. Blaydes stated that due to the ablation 
of the thyroid, the veteran was hypothyroid.  A February 1995 
computer axial tomography of the head and eye orbits showed a 
slight enlargement of the medial and lateral rectus muscles.  
A February 1995 eye examination showed 20/20 vision in both 
eyes.  The veteran manifested a lid lag due to thyroid 
disease with ocular manifestations.

A VA cranial nerves examination was conducted in February 
1995.  The veteran complained of frequent headaches, which 
were worse over the left anterior temple region with poor 
vision or swelling over the left temple.  She stated she 
usually experienced the pain over the left temple with 
blurring of vision and photophobia.  With the more severe 
headaches, she complained of a throbbing head, nausea and 
vomiting.  Blood pressure was reported to be 140/80, and her 
pupils were equal with a conjugate lateral gaze.  No 
nystagmus, diplopia or gross peripheral visual field defect 
was found.  Fundoscopy showed the discs to have been flat.  
No hemorrhage was noted.  The left palpebral fissure was 
slightly wider than the right.  There was no neck rigidity.  
Finger to nose test was normal.  Motor power of the 
extremities showed good grip of hands and dorsiflexion of 
wrists.  She had fair abduction of her arms with extent of 
the upper extremities being 4-5/5.  Motor power of the lower 
extremities showed that she had strong flexion of the thighs, 
fair flexion and extension of her legs.  She had fair 
dorsiflexion of her ankles.  Sensory examination was intact 
to pain over all four extremities.  Deep tendon reflexes 
showed 1+ biceps and triceps jerks, and 3+ knee jerks on both 
sides.  She could walk normally but her walking was slow due 
to back pain resulting from previous back surgeries.  
Diagnosis was chronic migraine headaches and status post 
repeated lumbar spine surgeries for lumbar disc herniation.

On the examination for hypothyroidism in February 1995, the 
veteran complained of losing her temper, nervousness, 
irritability and being very emotional.  She was alert, 
oriented, well developed, well nourished, ambulatory with 
occasional use of cane.  Blood pressure was 128/88, pulse was 
56 per minute.  Respiratory rate was 16 per minute and 
temperature was 98.2 degrees Fahrenheit.  There was some mild 
bulging of the eyeballs, with the left more than the right.  
The right eyelid was smaller than the left.  The right 
thyroid lobe was large.  There was a rapid heart beat.  There 
was nausea.  She was easily agitated and very irritable.  She 
was on daily thyroid medication.  Fatigability was present.  
She was noted to get very irritable and easily agitated.  
Diagnosis was recurrence of Graves' disease, status post 
thyroidectomy, hypothyroidism and migraine headaches.  

In June 1995, the RO determined that the vascular headaches 
had increased in severity and were now considered to be 30% 
disabling, and post operative status left thyroid lobectomy 
was now considered to be 30% disabling.

VA medical center outpatient treatment reports for the period 
between October 1994 and September 1995 were received.  She 
was seen once for headaches.  She was also seen for vision 
problems, nosebleeds and dizziness.

A VA examination was conducted in December 1995.  On VA 
examination, she complained about being tired and exhausted.  
She stated that she could hardly walk and could not drive.  
She had drooping of the right upper eye lid and bulging of 
the left eye.  She stated that she was very irritable, had 
sleepless nights and cried a lot.  Blood pressure was 130/82, 
pulse rate was 84 per minute and respiratory rate was 20 per 
minute.  Temperature was 97.2 degrees Fahrenheit.  Scalp and 
skull were normocephalic and atraumatic.  The neck was 
supple, had no rigidity, was nontender and had good range of 
motion.  There was a postoperative scar secondary to 
thyroidectomy.  The left eyeball bulged slightly.  The right 
upper eyelid drooped slightly.  Her conjunctivae were pale.  
The pupils were equal and reactive.  Her lips were pale and 
noncyanotic.  Thyroid gland was normal size.  The heart was 
normal, pulses were normal, but she had a slow and fast heart 
rate with a nervous stomach.  Her T3-T4 readings were normal.

A VA mental disorders examination was conducted in December 
1995.  On mental examination she was generally pleasant and 
cooperative with appropriate flow and content of 
conversation.  She was oriented to time, place and person.  
There was no evidence of active hallucinations or delusions.  
Attention and concentration were impaired.  She could not do 
mental calculations or serial sevens.  Memory and recall were 
slightly impaired.  There was no evidence of looseness of 
associations, flight of ideas or pressured speech.  She was 
not suicidal or homicidal.  The Axis I diagnoses was 
generalized anxiety disorder and dysthymic disorder.  The 
Axis II diagnosis was no diagnosis.  The Axis III diagnosis 
was history of Graves disease, exophthalmos of the eyes, more 
prominent on the left, and low back pain.  The Axis IV 
severity of the psychosocial stressors was moderate.  An Axis 
V GAF of 60 being the highest level for the past year was 
given.  The examiner stated that the veteran's personal and 
physical problems, particularly those related to her thyroid 
and exophthalmos, contributed to her psychiatric 
difficulties.  

The veteran stated at a hearing before a hearing officer at 
the RO in October 1995 that she was tired and totally 
fatigued.  She reported that she was tense and irritable and 
became upset with her daughter over little things.  She 
stated that she was extremely sensitive about her eyes, 
thinking the bulging was terribly noticeable and offensive; 
and stayed away from family and friends.  Her weight had been 
as high as 157, but had settled around 120 pounds.  The 
veteran stated at her hearing that she was extremely 
embarrassed about her drooping eyelid and bulging eye.  She 
noted that her daughter tried to reassure her that it was not 
that bad, but when she looked in a mirror, that was all she 
could see.  The veteran also testified she had debilitating 
headaches accompanied by nausea three to four times a week 
that lasted from one to two days each.  She missed one to two 
days a week of work due to her headaches.  She stated she was 
treated on a regular basis for her headaches.  

A VA social services progress note, dated in October 1997, 
indicated that the veteran was depressed and anxious due to 
recent attempts to take away her disability payments and 
recalling stressful events in service and while at work with 
the U.S. Postal Service.  

A VA progress note, dated in October 1997, indicated that the 
veteran complained of occasional right upper eyelid lag.  The 
examiner noted no lagging of any eyelid movement or 
extraocular muscle.  Hypothyroidism was diagnosed and her 
eyeglass prescription was changed.  



A.  Status Post Operative Left Thyroid Lobectomy 

During the course of the veteran's appeal, the regulations 
pertaining to endocrine disabilities were revised.  The 
veteran's status post operative left thyroid lobectomy was 
initially evaluated under 38 C.F.R. § 4.119, Diagnostic Code 
7900, hyperthyroidism, as in effect prior to June 6, 1996.  
This Diagnostic Code provides that a 30 percent evaluation is 
for application where the disability is moderately severe, 
with a history as shown for the "severe" evaluation but with 
reduced current symptoms; or postoperative with tachycardia 
and increased blood pressure or pulse pressure of moderated 
degree with a tremor.  A 60 percent evaluation is provided 
when the hyperthyroid disorder is severe, with marked 
emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, and increased 
levels of circulating thyroid hormones.  A 100 percent 
evaluation is provided when it results in pronounced 
disability, with thyroid enlargement, severe tachycardia, 
increased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays), with marked nervous, cardiovascular 
or gastrointestinal symptoms; muscular weakness and loss of 
weight; or postoperative with poor results, and the 
pronounced symptoms persisting. 

On June 6, 1996, the rating criteria for endocrine 
disabilities, such as hyperthyroidism were revised.  This 
revised code provides a 30 percent rating when the condition 
results in tachycardia, tremor, and increased pulse pressure 
or blood.  A 60 percent rating is warranted when emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure are shown.  A 100 percent rating 
is warranted when thyroid enlargement, tachycardia (more than 
100 beats per minute), eye involvement, muscular weakness, 
loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms are shown.  

As the veteran's claim for an increased rating for status 
post operative left thyroid lobectomy was pending when the 
regulations pertaining to endocrine disabilities were 
revised, she is entitled to the version of the law most 
favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever is most favorable to the veteran.

The Board notes that the veteran has three of the four 
criteria (emotional instability, occasional tachycardia and 
fatigability), and therefore, she more nearly approximates 
the 60 percent rating.  

The veteran is not entitled to a 100 percent rating, however, 
as she does not manifest the severe tachycardia, increased 
levels of circulating thyroid hormones (T4 and/or T3, by 
specific assays), or marked nervous, cardiovascular or 
gastrointestinal symptoms required under the old Diagnostic 
Code.  The veteran's nausea is noted to be a part of her 
service-connected headaches and will be considered with that 
condition.  38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. 
App. 259 (1994) (the rating schedule may not be employed to 
compensate a veteran twice or more for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of her earning capacity).  

In addition, the veteran is not entitled to a 100 percent 
rating under the new Diagnostic Code as she does not manifest 
tachycardia of more than 100 beats per minute, muscular 
weakness, or sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  

The Board also notes that the veteran has been recently 
diagnosed with hypothyroidism.  However, the veteran does not 
manifest the symptomatology for a higher 100 percent, rating 
under either the old criteria (pronounced hypotension with a 
long history and slow pulse, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes) or new 
criteria (cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, and depression), bradycardia (less than 60 beats per 
minute), and sleepiness).  See 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1995); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1998). 



ORDER

An increased rating of 60 percent for the service-connected 
status postoperative left thyroid lobectomy is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.



REMAND

Based on its review of the evidence of record, the Board 
finds that further development is indicated to fully evaluate 
the severity of the service-connected headache disorder.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected headache disorder since 
1995.  After securing the necessary 
release, the RO should obtain copies of 
all records from any identified treatment 
source.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the service-connected vascular headaches.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
studies should be done in this regard.  
Detailed clinical findings referable to 
the nature and severity of the veteran's 
headaches should be reported by the 
examiner.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the claim for 
increase.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

